  Case 15-21358       Doc 29    Filed 03/13/19 Entered 03/13/19 12:42:05            Desc Main
                                  Document     Page 1 of 2


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                       )      Chapter 7
                                             )
ROBERT J. KOKENES,                           )      Case No. 15-21358
                                             )
                      Debtor.                )      Judge Jacqueline P. Cox


                                CERTIFICATE OF NOTICE

       The undersigned, an attorney, certifies that he caused to be served a copy of the NOTICE
OF TRUSTEE’S FINAL REPORT AND APPLICATIONS FOR COMPENSATION AND
DEADLINE TO OBJECT (NFR) on the attached service list, via the ECF court system, or by
enclosing same in an envelope addressed to them, with postage fully prepaid, and by depositing the
envelope in the U.S. Mail at 77 West Washington Street, Chicago, Illinois 60602, on this 13th day
of March, 2019.


                                                             /s/ David R. Herzog
                                                            Trustee in Bankruptcy
  Case 15-21358      Doc 29     Filed 03/13/19 Entered 03/13/19 12:42:05     Desc Main
                                  Document     Page 2 of 2


SERVICE LIST

VIA ECF

Patrick S Layng
Office of the U.S. Trustee, Region 11
219 S Dearborn St, Room 873
Chicago, IL 60604
USTPRegion11.ES.ECF@usdoj.gov

Robert J. Kokenes
c/o Michael J Vitale
Michael J Vitale Law Office
6332 West 26th Street
Berwyn, IL 60402
mvitale1@sbcglobal.net

Bruce E de'Medici
834 Forest Avenue
Oak Park, IL 60302
bdemedici@gmail.com

                                                Ford Cred
VIA REGULAR MAIL                                PO Box 542000
                                                Omaha, NE 68154-8000
Robert J Kokenes
2 Valley View Ct.                               Kathy Kokenes
Lemont, IL 60439                                2 Valley View Ct.
                                                Lemont, IL 60439
Bank of the West
2527 Camino Ramon                               PNC Mortgage
San Ramon, CA 94583-4213                        PO Box 8703
                                                Dayton, OH 45401-8703
Capital One
PO Box 30285                                    TD Bank, USA
Salt Lake City, UT 84130-0285                   by American InfoSource LP as agent
                                                4515 N. Santa Fe Ave.
CBNA                                            Oklahoma, OK 73118-7901
PO Box 6497
Sioux Falls, SD 57117-6497                      TD Bank, USA/Targetcred
                                                PO Box 673
Chase Card                                      Minneapolis, MN 55440-0673
PO Box 15298
Wilmington, DE 19850-5298

Chase Receivables
1247 Broadway
Sonoma, CA 95476-7503

Fifth Third Bank
5050 Kingsley Dr.
Cincinnati, OH 45227-1115

Fifth Third Bank
PO Box 9013
Addison, Texas 75001-9013
